     Case 2:20-cv-02997-FMO-JPR Document 25 Filed 08/28/20 Page 1 of 1 Page ID #:83



1

2

3

4

5

6

7

8                                       UNITED STATES DISTRICT COURT
9                                  CENTRAL DISTRICT OF CALIFORNIA
10

11    EDGARDO CARRILLO,                               )   NO. CV 20-2997 FMO (JPRx)
                                                      )
12                         Plaintiff,                 )
                                                      )
13                  v.                                )   ORDER DISMISSING ACTION WITHOUT
                                                      )   PREJUDICE
14                                                    )
      WAL-MART REAL ESTATE                            )
15    INVESTMENT TRUST, et al.,                       )
                                                      )
16                         Defendants.                )
17
             Having been advised by counsel that the above-entitled action has been settled, IT IS
18
      ORDERED that the above-captioned action is hereby dismissed without costs and without
19
      prejudice to the right, upon good cause shown by October 9, 2020, to re-open the action if
20
      settlement is not consummated. The court retains full jurisdiction over this action and this Order
21
      shall not prejudice any party to this action.
22
      Dated this 28th day of August, 2020.
23

24
                                                                             /s/
25                                                                    Fernando M. Olguin
                                                                 United States District Judge
26

27

28
